BENEDICT, District Judge.
The fees of witnesses who actually attended are taxable, and the affidavit must show that the sums charged have been actually paid. The statute only permits the taxation of “the amount paid witnesses.” . The Highlander, [Case No. 6,474.] Travel fees of witnesses living out of the district may be allowed for 100 miles travel, but for no greater distance. Witnesses living out of the district who do not live at a greater distance than 100 miles from the place of trial, may be reached by subpoena out of this court, [Act March 2, 1793,] (1 Stat. 335, [c. 22,]) and traveling fees to a witness are allowable only to the extent a subpoena will run. 5 Blatchf. 134, [Anon., Case No. 432.]
The fact that a witness was examined de bene esse does not prevent allowance of his fees for attending the trial in person. If he attended the trial in good faith, and was examined, his fees are taxable; and also the proctor’s fee for his deposition, if the same was taken and admitted in evidence.
The respondents are entitled- to a detailed bill of the commissioner’s fees, showing the *30items, and that they are legally chargeable under the act of July 26, 1853, [Act Feb. 26, 1853; 10 Stat. 161,] and it must have, attached, an oath that the services charged therein have been actually and necessarily performed. No docket fee can be allowed upon exceptions to a commissioner’s report. The bill of costs will be referred back to the clerk for retaxation in accordance with these views.